UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24143 RIDGEWOOD ELECTRIC POWER TRUST V (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3437351 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 30, 2007, there were 932.8875 Investor Shares outstanding. RIDGEWOODELECTRIC POWER TRUST V FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 6,016 $ 7,706 Restricted cash 2,349 3,153 Accounts receivable 2,803 2,654 Unbilled receivables 6,576 4,753 Due from affiliates 1,126 1,775 Inventory - consumables 923 746 Prepaid expenses and other current assets 478 299 Total current assets 20,271 21,086 Notes receivable, affiliates 5,229 4,926 Investments 8,074 8,633 Plant and equipment, net 60,357 51,909 Intangibles, net 13,232 13,368 Deferred financing costs, net 434 481 Other assets 285 285 Total assets $ 107,882 $ 100,688 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,257 $ 2,406 Accrued expenses 10,957 7,731 Long-term debt - current portion 2,199 1,878 Revolving credit facility 2,060 - Capital lease obligations - current portion 4,495 2,897 Construction advances - current portion 615 578 Due to affiliates 1,511 865 Other current liabilities 592 - Total current liabilities 25,686 16,355 Long-term debt - noncurrent portion 16,232 16,936 Capital lease obligations - noncurrent portion 40,980 26,898 Construction advances - noncurrent portion 10,368 23,264 Deferred income taxes 1,642 1,105 Minority interest 165 476 Total liabilities 95,073 85,034 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (932.8875 Investor Shares issued and outstanding) 13,472 16,289 Managing shareholder’s accumulated deficit (1 management share issued and outstanding) (663 ) (635 ) Total shareholders’ equity 12,809 15,654 Total liabilities and shareholders’ equity $ 107,882 $ 100,688 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited, in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 31,314 $ 23,807 $ 12,112 $ 8,176 Cost of revenues 25,758 21,331 9,825 7,895 Gross profit 5,556 2,476 2,287 281 Operating expenses: General and administrative expenses 1,017 655 567 257 Management fee to the Managing Shareholder 1,749 1,749 583 583 Impairment of plant and equipment 422 - 422 - Total operating expenses 3,188 2,404 1,572 840 Income (loss) from operations 2,368 72 715 (559 ) Other income (expense): Interest income 733 509 402 177 Interest expense (4,867 ) (4,030 ) (1,817 ) (1,436 ) Equity in income (loss) of Maine Hydro 672 484 (83 ) (222 ) Equity in income of Indeck Maine 358 1,028 549 1,478 Equity in income (loss) of NEH 16 (107 ) 23 12 Equity in income (loss) of US Hydro 376 325 (35 ) (98 ) Other expense, net (157 ) (205 ) (3 ) (205 ) Other expense, net (2,869 ) (1,996 ) (964 ) (294 ) Loss before income tax and minority interest (501 ) (1,924 ) (249 ) (853 ) Income tax expense 427 152 109 121 Loss before minority interest (928 ) (2,076 ) (358 ) (974 ) Minority interest in the loss of subsidiaries 209 694 8 577 Net loss (719 ) (1,382 ) (350 ) (397 ) Foreign currency tranlsation adjustment (6 ) (188 ) (11 ) (19 ) Comprehensive loss $ (725 ) $ (1,570 ) $ (361 ) $ (416 ) Managing Shareholder - Net loss $ (7 ) $ (14 ) $ (3 ) $ (4 ) Managing Shareholder - Distributions 21 5 9 - Shareholders - Net loss (712 ) (1,368 ) (347 ) (393 ) Net loss per Investor Share (763 ) (1,467 ) (371 ) (422 ) Distributions per Investor Share 2,250 500 1,000 - The accompanying notes are an integral part of these financial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 10,642 $ 5,179 Cash flows from investing activities: Capital expenditures (8,800 ) (7,796 ) Loans to Indeck Maine - (1,000 ) Net cash used in investing activities (8,800 ) (8,796 ) Cash flows from financing activities: Repayments of long-term debt (1,985 ) (1,812 ) Borrowings under line of credit facility 2,000 - Repayments of capital lease obligations (1,855 ) (991 ) Cash distributions to minority interest (79 ) (1,548 ) Cash distributions to shareholders (2,120 ) (471 ) Net cash used in financing activities (4,039 ) (4,822 ) Effect of exchange rate on cash and cash equivalents 507 (1,300 ) Net decrease in cash and cash equivalents (1,690 ) (9,739 ) Cash and cash equivalents, beginning of period 7,706 20,289 Cash and cash equivalents, end of period $ 6,016 $ 10,550 The accompanying notes are an integral part of these financial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust V (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on September 27, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of September 30, 2006, and for the nine and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. Certain items in previously issued financial statements have been reclassified for comparative purposes. This had no effect on net loss for the nine and three months ended September 30, 2006 and 2005. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in March 1996. The Trust began offering shares on April 12, 1996 and concluded its offering on April 15, 1998. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The projects to be owned by the Trust may have characteristics that qualify the projects for government incentives. Among the possible incentives are ancillary revenue opportunities related to the fuel used by the power plants or tax incentives provided to projects in remote locations. The Trust’s accompanying condensed consolidated financial statements include the financial statements of its majority owned subsidiaries, including Ridgewood UK, LLC (“RUK”). The Trust’s condensed consolidated financial statements also include the Trust’s 29.2% interest in Ridgewood US Hydro Corporation (“US Hydro”), 14.1% interest in Ridgewood Near East Holding LLC (“NEH”), 50% interest in Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”) and 25% interest in Indeck Maine Energy, LLC (“Indeck Maine”), which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the entities mentioned above. The Trust owns 69.6% interest in RUK and the remaining 30.4% minority interest is owned by Ridgewood Power Growth Fund (the “Growth Fund”). The interest of the Growth Fund is presented as minority interest in the condensed consolidated balance sheets and statements of operations. 4 RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited, dollar amounts in thousands) In the first quarter of 2007, RUK sold its interests in CLPE Holdings Ltd. (“CLP”) as discussed in Note 11. As a result, operating results of the Trust beginning in 2007 will be significantly different than reported for historical periods. 3.
